Citation Nr: 1039822	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDING OF FACT

The Veteran's right hear hearing loss disability preexisted his 
entrance into active service and did not increase in severity 
during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a right hear hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010). "To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306. Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. §§ 3.304, 3.306.

Of note is that the burdens and evidentiary standard to determine 
whether conditions noted at entrance into service were aggravated 
by service are different than the burdens and evidentiary 
standard to determine whether conditions not noted at entrance 
into service were aggravated.  If a preexisting condition noted 
at entrance into service is not shown to have as likely as not 
increased in severity during service, the analysis stops.  Only 
if such condition is shown by an as likely as not standard to 
have increased in severity during service does the analysis 
continue.  In such cases, the increase is presumed to have been 
due to service unless there is clear and unmistakable evidence 
that the increase during service was not beyond the natural 
progression of the condition.  See 38 C.F.R. § 3.306.  In 
contrast, if the condition is not noted at entrance into service 
then the burden lies with the government to show by clear and 
unmistakable evidence that there either was no increase in 
severity in service or that the increase was not due to service, 
i.e. not beyond the natural progression of the condition.  See 38 
C.F.R. § 3.304.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz) is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
these relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In April 2008, the Veteran underwent a VA examination with regard 
to his claim for service connection for a bilateral hearing loss 
disability.  Puretone thresholds in the right ear were 15, 15, 
60, 65, and 65 decibels,  respectively.  Speech recognition was 
92 percent in the right ear.  

Clearly the Veteran has a right ear hearing loss disability under 
38 C.F.R. § 3.385.  

The examiner provided the following diagnosis and opinion:  

The Veteran has a right ear moderately 
severe high frequency hearing loss with 
good word recognition at an amplified 
loudness level and a left ear profound high 
frequency sensorineural hearing loss with 
good word recognition.  No medical follow 
up is indicated.  The Veteran's current 
tinnitus and left ear hearing loss are at 
least as likely as not 50/50 probability 
aggravated by his noise exposure during 
service.  This is supported by his 
audiograms performed in 1989, 1991, and 
1993 as well as the patient's case history.  

In another section of the report the examiner acknowledged that 
she had reviewed the Veteran's service treatment records.  She 
stated that "the Veteran was found to have a preexisting hearing 
loss when he entered active duty in 1989.  Puretone audiogram at 
discharge showed no significant change in the right ear and 
aggravation of the left ear hearing loss."  

This examination report is evidence that the Veteran has a 
current right ear hearing loss disability under 38 C.F.R. 
§ 3.385.  Taken with the service treatment records, this report 
is clear and unmistakable evidence that the Veteran's hearing 
loss disability of the right ear preexisted his entrance into 
active service and was not aggravated by his active service.  

Service treatment records include the results of audiometer 
testing at entrance into active service and at separation from 
active service.  A report of medical examination from December 
1988, for the purpose of enlistment, includes results of 
audiometric testing showing  pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz of 0, 0, 5, 15, and 
35 decibels, respectively.  He indicated in a report of medical 
history that he did not then have and had never had hearing loss.  
The Veteran, however, did not enter active service at this time, 
rather his active service did not begin until August 22, 1989.  

Of record are the results of a reference audiogram from August 
23, 1989, one day after the Veteran entered into active service.  
This audiogram documents that the Veteran had pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 5, 5, 10, 50, and 45 decibels, respectively.  At that 
time he indicated in a report of medical history that he did not 
know if he then had or had ever had hearing loss.  

This report shows that the Veteran had a right ear hearing loss 
disability as defined under 38 C.F.R. § 3.385.  That is, he had 
an auditory threshold of 40 decibels or greater at least one of 
the frequencies of interest, in this case at 3000 Hertz (50 
decibels) and at 4000 Hertz (45 decibels).  If one considers this 
document to be a report of medical examination, then the report 
is a noting of the preexisting hearing loss disability the 
evidence must show that the hearing loss disability worsened 
during service or the claim must be denied.  

Even assuming, without deciding, that the reference audiogram 
results are not an examination report, the Board finds this to be 
clear and unmistakable evidence of a hearing loss disability at 
entrance into active service.  This evidence is undebatable and 
obvious.  It is the evidence, results of audiometric testing, 
that typically gives rise to findings of a hearing loss 
disability.  

Consistent with the examiner's findings, service treatment 
records provide clear and unmistakable evidence that the 
Veteran's right ear hearing loss did not increase in severity 
during his active service, and thus was not aggravated by his 
active service.  Again, this assumes that the burden is on the 
government to show by this high evidentiary standard that there 
was no aggravation during service.  It follows that if one 
considers the audiogram results to be a noting then the service 
treatment records and examiner's findings foreclose the matter of 
showing aggravation during service.  The Board now turns to those 
service treatment records.  

A June 1991 report of medical examination for the purpose of a 
physical for overseas duty documents that the Veteran had pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 0, 0, 5, 45, and 50 decibels, respectively.  Noted 
in that report is that the Veteran had high frequency hearing 
loss secondary to noise exposure.  The note includes that this 
was of both ears (AU).  At that time he indicated in a report of 
medical history that did not then have nor had ever had hearing 
loss.  

A February 1993 report of medical examination for separation from 
active service documents that the Veteran had pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 0, 0, 10, 45, and 50 decibels, respectively.  In an 
associated report of medical history he indicated that he did not 
then have nor had ever had hearing loss.  

At separation from active service, the Veteran still had a VA 
hearing loss disability of the right ear as defined by VA 
regulation, i.e. he had greater than a 40 decibel threshold at 
least one of the frequencies of interest, in this case at both 
3000 Hertz(45 decibels) and at 4000 Hertz (50 decibels).  

VA regulations provide tables for determining the level of 
disability based either on puretone thresholds average over the 
frequencies of 1000, 2000, 3000, and 4000 Hertz and speech 
recognition scores (38 C.F.R. § 4.85 Table VI) or the puretone 
threshold average over the four frequencies without considering 
the speech recognition scores (38 C.F.R. § 4.85 Table VIA).  At 
entrance into service and at exit from service the average 
purtone thresholds over 1000, 2000, 3000, and 4000 Hertz were 
27.5 decibels and 26.5 decibels, respectively.  Thus under Table 
VIA, the Veteran's right ear hearing loss at entrance into 
service and at separation from service would be assigned a 
numeric designation of Roman numeral I.  In other words, the 
level of disability under that table would be no different at 
entrance into service as opposed to separation from service.  

Although there are no speech recognition scores from the time of 
his entrance into or separation from active service, even 
assuming the situation most favorable to the Veteran, application 
of Table VI indicates no increase in severity during his active 
service.  That is, if one assumes that he had a 100 percent 
speech recognition score at entrance into service, and his 
current speech recognition score of 92 percent at separation from 
active service, his hearing loss disability would be assigned a 
numeric designation of Roman numeral I under Table VI at both 
points in time.  

Even with taking into consideration that Veteran's statements, 
these facts together with the 2008 examination report are clear 
and unmistakable evidence that the Veteran's right ear hearing 
loss was not aggravated by his active service.  

Because the record contains clear and unmistakable evidence 
showing that the Veteran had a right ear hearing loss disability 
which preexisted his entrance into active service and was not 
aggravated by his active service, his appeal must be denied.  
There is no reasonable doubt to be resolved in this case.  See 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied prior to the RO's 
initial adjudication of the claim by way of a letter sent to the 
Veteran in December 2007 that fully addressed all required notice 
elements.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's service treatment 
records.  An adequate examination was afforded the Veteran in 
April 2008.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  
	1zaq

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


